DETAILED ACTION
First Office Action with respect to claims 1-6, 8, 11, 14, 16, 18, 19, 21, 22, 24, 29, 32, 34, 46 and 47.  Claims 1, 46 and 47 are independent. This application is a continuation of application 16/621,211 issued 12/08/2020 as patent 10,859,662.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for a rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Objections
Claim 8 is objected to for the following:  The claims recites the system of claim 17. It will be assumed to be dependent upon claim 1..  Appropriate correction is required.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claim 47 is rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter. The claim calls for a computer program product.  The specification describes a - computer program product including computer executable code that when executed by the tag processing device…  Therefore, broadest reasonable interpretation of the claim is “a produced computer program comprising:”  Therefore, the claim  references a disembodied 

Allowable Subject Matter
Claim 21 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).

The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/forms/. The filing date of the application in which the form is filed  determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-6, 8, 11, 14, 16, 18, 19, 21, 22, 24, 29, 32, 34, 46 and 47 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10,859,662. Although the claims at issue are not identical, they are not patentably distinct from each other because the independent claims contain the same features as those found in the patent.  For example, the underlined features of the patent claim 1 shown below comprise all of the features for application claim 1.
1.  An object monitoring system including: 

b) a tag associated with a respective object in use, wherein the tag includes:
i) a tag memory configured to store object rules; 
ii) a tag transceiver configured to transmit or receive messages;  
iii) a tag processing device configured to: 
(1) determine context data at least partially indicative of a tag context by: 
(a) using a received message, the received message including a broadcast message received from another tag, wherein a broadcast message is indicative of at least an object type identifier of the other tag, and at least one of: 
(i) a tag location, 
(ii) measured parameters;  and 
(iii) context data;  and, 
(b) at least one of: 
(i) determining a tag location in accordance with at least one location broadcast message received via the tag transceiver from at least one of a plurality of location beacons;  and, 
(ii) using stored context data;  
(2) use the object rules and the context data to identify a trigger event, wherein the object rules are stored in the tag memory as a plurality of executable byte code snippets, each snippet corresponding to a respective object rule, and wherein the tag processing device is configured to execute the snipes to identify if a trigger event has occurred; 
 (3) determine an action associated with the trigger event;  and, 
(4) cause the action to be performed.

List of cited references
US-2015/0359127 A1
Daoura et al.
12-2015
US-2016/0110975 A1
Oppenheimer, Steven C.
04-2016
US 9,824,571 B2
Sedayao, et al.
11-2017



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows: 

a. Determining the scope and contents of the prior art.
b. Ascertaining the differences between the prior art and the claims at issue.
c. Resolving the level of ordinary skill in the pertinent art.
d. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1 and are rejected under 35 U.S.C. 103 as being un-patentable over Oppenheimer (2016/0110975) in view of Sedayao (9,824,571).

Regarding claim 1, Sedayao discloses – An object monitoring system including a tag associated with a respective object in use ([0027] and Fig. 1A) wherein the tag includes a tag memory configured to store object rules, a tag transceiver configured to transmit or receive 
(the device is attached to or coupled with an item. During actual use, it may turn out that the parameters measured in real-time by the sensors of the reporting device fall outside the expected values. In such an event, computational intelligence algorithms of the reporting device make an assessment that the associated item may be lost, misplaced, misappropriated, wandering, or stolen, or that the associated item is otherwise subject to anomalous usage. The reporting device is programmed to then send a message, or to then emit a signal, indicating that its associated item is not located where typically expected, or is not being used as typically expected, or is otherwise subject to what appears to be unexpected environment.)[0030]
As discussed in the prosecution of the parent application, at the time of the invention tracking tags were in wide use.  Many of the features of the instant invention are found in various forms and functions as noted in the prior art of record.  Using combinations of the known tag features in most cases would have been obvious. The parent invention was allowed upon further narrowing of the claim(s) to include steps that may or may not have been obvious at the time.  The object rules and system configurations of Oppenheimer in various combinations with Sedayao provides a system and techniques that reads on the claims as written. For example, 
in an analogous art, Sedayao teaches object tracking tags with rules where alerting and proximity rules are programmed by the user. While the configurations and methods may differ somewhat the use of particular features from both Oppenheimer and Sedayao would have been 
Before the effective filing date of the claimed invention it would have been obvious to one of ordinary skill in the art to have used the object rules, sensors and triggered reactions of both Oppenheimer and Sedayao in achieving a tag system suitable to the requirements of the instant application. The modifications of Oppenheime with Sedayao would have fallen within the scope and practice of the art whereby practitioners likely would have yielded predictable results.

Regarding claim 2, Oppenheimer discloses the system includes: a) a repository storing object rules for a plurality of object types; and, b) a client device that communicates with the tag and the repository, and wherein in use object rules are uploaded from the repository to the tag using the client device based on an object type of the respective object. [0028] Also, see Sedayao at (Col:7, Ln:42-48) and Figs. 2A & 2B

Regarding claim 3, Sedayao discloses the system includes: a) a repository storing object rules for a plurality of object types; b) a client device that communicates with the tag and the repository, and wherein in use: i) object rules are uploaded from the repository to the tag using the client device based on an object type of the respective object; and, ii) the tag processing device is configured to: (1) determine context data at least partially indicative of a current tag context; (2) use the object rules and the context data to identify a trigger event; (3) determine an action associated with the trigger event; and, (4) cause the action to be performed. (Col:4, Ln:40-62) (Col:7, Ln:42-48) and Figs. 1, 2A, 2B, 5 and 8.



Regarding claim 5, Oppenheimer discloses at least one of: a) the object rules are uploaded to the tag via one or more of the plurality of location beacons b) a tag message is transferred to a client device via a location beacon; and c) a client device message is transferred to a tag via a location beacon. [0028-0030]

Regarding claim 6, Oppenheimer discloses the client device includes at least one of: a) one or more computer systems; b) one or more smart phones; c) one or more tablets; and, d) one or more mobile computing devices. [1205-1206]

Regarding claim 8, Oppenheimer discloses store stored context data and wherein at least one of: a) the stored context data is indicative of at least one of: i) an object history; ii) an action history; iii) a trigger history; iv) a tag movement v) one or more measured parameters; and, vi) an elapsed time period; and, b) the tag processing device is configured to update stored context data in accordance with at least one of: i) an identified trigger; ii) an action performed; and, c) user input commands. (Sensor data (700.R) is recorded in real time, and a suitable history of the 

Regarding claim 11, Oppenheimer discloses the object rules are stored in the tag memory as a plurality of executable byte code snippets, and wherein the tag processing device is configured to repeatedly execute the snippets to identify if a trigger event has occurred. [0030, 0091, 1332] and Figs. 4C & 6C.

Regarding claim 14, Oppenheimer discloses the tag includes an object identifier indicative of at least an object type of the associated objected and wherein the object identifier includes: a) a first identifier indicative of an object category; b) a second identifier indicative of an object sub-category. [2460, 2794-1797]

Regarding claim 18, Sedayao discloses the tag: a) compares the tag location to location restrictions defined in the object rules for the respective object; and, b) identifies a trigger event if the tag location breaches the location restrictions. (Col:8, Ln:36-51) and Table 1.

Regarding claim 19, Oppenheimer discloses wherein the tag is a first tag that: a) compares the proximity to proximity restrictions for the first and second objects defined in the object rules for the first object; and, b) identifies a trigger event if the proximity breaches the proximity restrictions. [1014-1016] Also, see Sedayao at (Col:8, Ln:31-52) and Table 1.




Regarding claim 24, Oppenheimer discloses the tag: a) uses sensor data from at least one sensor to determine a measured parameter value; and, b) identifies a trigger event if the measured parameter value breaches parameter value restrictions. [1051]

Regarding claim 32, Oppenheimer discloses at least one of: a) the tag includes an output device including at least one of: i) an audio output; ii) a light source; and, iii a signal generator b) a power supply; c) an output device; and d) at least one sensor. [2158] Also, see Sedayao at (Col:2, Ln:62-67).

Regarding claims 46 and 47, the analysis used for claim 1 applies as the claims contain similar features.

Claims 16 and 34 are rejected under 35 U.S.C. 103 as being un-patentable over Oppenheimer (2016/0110975) in view of Sedayao (9,824,571) and further in view of Daoura (2015/0359127).


In an analogous art, Daoura teaches each tracking device uses its core device transceiver to broadcast a periodic beacon signal with information including the identity of the tracking device and information from the sensors of the respective tracking devices.) [0008, 0048, 0073]

Regarding claim 34, Daoura teaches and/or suggests at least one of: a) the tag: i) repeatedly transmits broadcast messages separated by a transmission interval; and, ii) repeatedly listens for a message over a listening interval greater than the transmission interval; and b) the tag: i) wakes from a sleep mode; ii) determines if a trigger event has occurred; and iii) if a trigger event has not occurred, returns to the sleep mode, wherein the tag is configured to wake from a sleep mode, at least of: iv) in response to sensing of movement using a movement sensor; and v) periodically.  [0008, 0015, 0073]


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US-2017/0041452 A1
Amann, Andrew 
02-2017
US-9,823,342 B2
Cook, Joel Powell
11-2017




Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Bill Nealon at telephone number (571) 270-7795 and/or fax number (571) 270-8795.  The examiner can normally be reached Mon-Fri. from 9:00-6:00.  If attempts to reach the examiner by telephone are unsuccessful, the examiner's Supervisor, Jinsong Hu can be reached on (571) 272-3965.  The fax number for the organization where this application or proceeding is assigned is 703-872-9306.  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
/WILLIAM NEALON/Primary Examiner, Art Unit 2643